DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment submitted on March 1, 2021.

Claim Objections
Claim 6 is objected to because of the following:  Regarding claim 6, the recitation “the surface of the circuitized core layer having a high resin demand region of dielectric material with glass spheres encapsulated within a cured dielectric resin and another region of dielectric material without the glass spheres” is misguiding.  It appears “dielectric material,” underlined above, lacks proper antecedent basis. Also, what is referred to as “another region of dielectric material” is not clear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the amended claim recites “the circuitized core layer comprising partially cured dielectric resin encapsulating a woven glass cloth selectively disposed within region associated with increased resin demand,” does not have a proper support in the specification. The applicant, in the response filed on March 1, 2021 pointed out paragraph [51] of the specification for the support. However, paragraph [51] discloses resin encapsulating a woven glass cloth formed on the circuitized core layer, including glass spheres in the increase resin demand.
Claims 2-5 depend upon claim 1 and inherit the same deficiency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, the recitation “the circuitized core layer comprising partially cured dielectric resin encapsulating a woven glass cloth selectively disposed within region associated with increased resin demand” is confusing. It is not clear what is disposed in the increased resin demand are, a resin, or a woven glass cloth with resin.
Claim 2-5 depend upon claim 1 and inherit the same deficiency.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Wenhe, CN105792547 (A), submitted by the applicant.
15.	Regarding claim 1, Zhang, figure 1, discloses a circuitized core layer for multiple-layer printed circuit board manufacturing, the circuitized core (1) layer comprising a partially cured dielectric resin (3, obvious to be partially cured as lamination is yet to carried out with prepreg layer 2) encapsulating a woven glass cloth (glass cloth not 
Additionally, “selectively disposed” and “the prior to being partially cured,” appears the process limitations in the product claim. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). As the modified structure of Zhang discloses the structure, it meets the limitation.

Regarding claim 2, the modified structure of Zhang discloses the structure, as applied to claim 1 above, the partially cure dielectric resin. The recitation the partially cured dielectric resin is formed by: utilizing an inkjet printer to dispense a dielectric resin within the region; and partially curing the dielectric resin is a process limitation. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). As the modified structure of Zhang discloses the structure, it meets the limitation.

Regarding claim 3, the modified structure of Zhang further discloses wherein the region associated with increased resin demand corresponds to an area between adjacent copper traces (see abstract). 

Regarding claim 4, the modified structure of Zhang does not disclose wherein the region associated with increased resin demand is adjacent to a location of a plated through hole (PTH) to be formed after performing a lamination cycle to form a multiple-layer printed circuit board that includes the circuitized core layer.  However, the invention of Zhang is to provide the resin to solve the problem of insufficient filler after lamination of copper multilayer board (see abstract). Also, the multilayer printed circuit board with plated through holes are old and known in the art. Further, the invention of Zhang is for a multilayer circuit board.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application, to provide a the modified board of Zhang with the region associated with increased resin demand is adjacent to a location of a plated through hole (PTH) to be formed after performing a lamination cycle to form a multiple-layer printed circuit board that includes the circuitized core layer, in order to solve the problem of insufficient resin near the via pad.

Regarding claim 5, the modified structure of Zhang further discloses wherein the partially cured dielectric resin is substantially similar to a partially cured resin within a layer of pre-impregnated (prepreg) material adjacent to the region of the circuitized core layer in a layup that is laminated to form a multiple-layer printed circuit board that includes the circuitized core layer (see figure. Obvious to have similar resin in order to have better bonding strength).
Additionally, it has been held to be within the general skill of a worker to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

16.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 6,931,723).
17.	Regarding claim 1, Powell, figure 1-12, discloses a circuitized core layer for multiple-layer printed circuit board manufacturing, the circuitized core layer (layer with  circuits (figure 10), comprising a partially cured dielectric resin (23, obvious as resin is in low viscosity state, column 14, line 14-34) encapsulating a woven glass cloth (glass cloth not explicitly disclosed, but obvious to add glass cloth to enhance the strength and holding the resin in place)  selectively disposed within a region associated with increased resin demand prior to being partially cured (obvious as it will be uncured during lamination process, and cured in the final product), wherein a layer of pre-impregnated (prepreg) material (1, 15, 17, 19, column 5, line 30-35, and line 55 to 
Additionally, “selectively disposed” and “the prior to being partially cured,” appears the process limitations in the product claim. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). As the modified structure of Zhang discloses the structure, it meets the limitation.

Regarding claim 2, the modified structure of Powell discloses the structure, as applied to claim 1 above, the partially cure dielectric resin. The recitation the partially cured dielectric resin is formed by: utilizing an inkjet printer to dispense a dielectric resin within the region; and partially curing the dielectric resin is a process limitation. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). As Powell discloses the structure, Powell meets the limitations.



Regarding claim 4, the modified structure of Powell discloses wherein the region associated with increased resin demand is adjacent to a location of a plated through hole (PTH) to be formed after performing a lamination cycle to form a multiple-layer printed circuit board that includes the circuitized core layer (obvious as shown in figure 12). 

Regarding claim 5, the modified structure of Powell discloses wherein the partially cured dielectric resin is substantially similar to a partially cured resin within a layer of pre-impregnated (prepreg) material adjacent to the region of the circuitized core layer in a layup that is laminated to form a multiple-layer printed circuit board that includes the circuitized core layer (obvious to have similar resin to have better bonding. Also, prepreg is old and known in the art for enhancing the mechanical strength. Additionally, Powell discloses the dielectric material to be thermosetting resin (column 4, line 62- column 6, line 25).

18.        Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified structure of Zhang, as applied to claim 1 above, and further in view of Ohata (US 2015/0294754), Hirose (US 6,591,495), and Hosomi (US 5,806,177).

The modified structure of Zhang does not explicitly disclose the high resin demand region of dielectric material with glass spheres encapsulated within a cured dielectric resin and another region of dielectric material without the glass spheres.
Ohata, figure 1, discloses a structure with a high demand region (61, 62) formed of resin and polymer powder (paragraph 0056-0060, 0066-0068).
Hirose, figure 2, discloses a structure with a high demand area (area were reference numeral 40 is marked) filled with resin having silicon dioxide spherical particle (column 25, line 65 to column 26, line 9).
Hosomi, discloses a structure with a high demand area (gap between the traces filled with resin having glass powder (column 7, line 5-18). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified structure of Zhang with the high resin demand region of dielectric material with glass spheres encapsulated within a cured dielectric resin and another region of dielectric material without the glass spheres, as taught by Ohata, Hirose, and Hosomi, in order to have desired strength in the high demand area (another region, as applied to claim 1 above has prepreg, and no glass sphere is disclosed).

            Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified structure of Powell, as applied to claim 1 above, and further in view of Ohata (US 2015/0294754), Hirose (US 6,591,495), and Hosomi (US 5,806,177).
        Regarding claim 6, the modified structure of Powell, as applied to claim 1 above, discloses a circuitized core layer for multiple-layer printed circuit board manufacturing, the circuitized core layer having a surface that is adjacent to a dielectric layer, the Page 2 of 5Appl. No. 16/511,869Reply to Office Action of July 7, 2020surface of the circuitized core layer having a high resin demand region of dielectric material (obvious as applied to claim 1 above).
The modified structure of Powell does not explicitly disclose the high resin demand region of dielectric material with glass spheres encapsulated within a cured dielectric resin and another region of dielectric material without the glass spheres.
Ohata, figure 1, discloses a structure with a high demand region (61, 62) formed of resin and polymer powder (paragraph 0056-0060, 0066-0068).
Hirose, figure 2, discloses a structure with a high demand area (area were reference numeral 40 is marked) filled with resin with silicon dioxide spherical particle (column 25, line 65 to column 26, line 9).
Hosomi, discloses a structure with a high demand area (gap between the traces filled with resin having glass powder (column 7, line 5-18). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified structure of Powell with the high resin demand region of dielectric material with glass spheres encapsulated within a cured dielectric resin and another region of dielectric material without the glass spheres, as taught by Ohata, Hirose, and Hosomi, in order to have .

Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
23.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. US 10,405,421, hereafter Pat’421. Although the claims at issue are not identical, they are not patentably distinct from each other because claims obvious to that of Pat’421, explained as below.
Regarding claim 1, the claims of Pat’421, discloses a circuitized core layer for multiple-layer printed circuit board manufacturing, the circuitized core layer (line 5) comprising a partially cured dielectric resin encapsulating a woven class cloth selectively disposed within a region associated with increased resin demand prior to being partially cured (line 5-7. Obvious as the resin in the high demand region would be uncured / partially cure, in the beginning, and would be cured in the final product. Though, glass cloth is not disclosed, obvious to have glass cloth, instead of glass sphere, in order to have the desired strength. Also see explanation / case law below). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 2, the modified structure of claims of Pat’421 further discloses the structure, as applied to claim 1 above, the partially cure dielectric resin, as applied to claim 1 above. The recitation the partially cured dielectric resin is formed by: utilizing an inkjet printer to dispense a dielectric resin within the region; and partially curing the dielectric resin is a process limitation. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985).
Therefore, the claims of Pat’421 meets the limitations.

Regarding claim 3, the modified structure of claims of Pat’421 further discloses wherein the region associated with increased resin demand corresponds to an area 

Regarding claim 4, the modified structure of claims of Pat’421 does not disclose wherein the region associated with increased resin demand is adjacent to a location of a plated through hole (PTH) to be formed after performing a lamination cycle to form a multiple-layer printed circuit board that includes the circuitized core layer.  However, the invention of the modified claims of Pat’421 is to provide the resin in high demand area, as applied to claim 1 above. Also, the multilayer printed circuit board with plated through holes are old and known in the art. Further, the invention of the modified claims of Pat’421 is a multilayer circuit board (line 1 of the claim).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application, to provide a the modified claims of Pat’421 with the region associated with increased resin demand is adjacent to a location of a plated through hole (PTH) to be formed after performing a lamination cycle to form a multiple-layer printed circuit board that includes the circuitized core layer, in order to desired performance of the board, avoiding the lack of the resin in the area of high demand area.

Regarding claim 5, the modified structure of claims of Pat’421 further discloses wherein the partially cured dielectric resin is substantially similar to a partially cured resin within a layer of pre-impregnated (prepreg) material adjacent to the region of the 

Regarding claim 6, the modified structure of claims of Pat’421 further discloses circuitized core layer for multiple-layer printed circuit board manufacturing, the circuitized core layer having a surface that is adjacent to a dielectric layer, the Page 2 of 5Appl. No. 16/511,869 Reply to Office Action of July 7, 2020 surface of the circuitized core layer having a high resin demand region of dielectric material with glass spheres encapsulated within a cured dielectric resin and another region of dielectric material without the glass spheres (obvious as disclosed by claim 1).

Response to Arguments
              Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dung (TW497374A), in the clipped figure, discloses a circuitized core layer with a resin, including fiber protrusion (from the surface of a prepreg layer, 4) filled in the high resin demand area and the prepreg layer (4). 

Takeshi (JP409135080A), figure 1, discloses a circuitized core layer with a resin (3) filled in the high resin demand area including an insulating layer (4). 

        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            May 2, 2021